Case 1:20-cv-00206-JAO-KJM Document 20 Filed 06/01/20 Page 1 of 8          PageID #: 72




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  CHRIS GRINDLING,                            CIVIL NO. 20-00206 JAO-KJM

        Plaintiff,                           ORDER DENYING MOTION TO
                                             RECONSIDER DENIAL OF IFP AND
        vs.                                  DEEMING MOOT APPLICATION TO
                                             PROCEED IN FORMA PAUPERIS
  DEREK KAAUKAI,

        Defendant.


   ORDER DENYING MOTION TO RECONSIDER DENIAL OF IFP AND
  DEEMING MOOT APPLICATION TO PROCEED IN FORMA PAUPERIS

       On May 19, 2020, the Court issued an Entering Order (“EO”) denying pro se

 Plaintiff Chris Grindling’s (“Plaintiff”) document titled “IFP” and his Motion for

 Summary Judgment and Temporary Restraining Order Injunction. ECF No. 10.

 Plaintiff now seeks reconsideration of the denial of his request to proceed in forma

 pauperis (“IFP”). ECF No. 18. This matter shall be decided without a hearing

 pursuant to Rule 7.1(d) of the Local Rules of Practice for the U.S. District Court

 for the District of Hawaii (“Local Rules”). The Motion is DENIED for the reasons

 articulated below, and Plaintiff’s pending Application to Proceed IFP is DEEMED

 MOOT.
Case 1:20-cv-00206-JAO-KJM Document 20 Filed 06/01/20 Page 2 of 8             PageID #: 73




                                   BACKGROUND

       Plaintiff commenced this action on May 4, 2020. He buried a request to

 proceed in forma pauperis within his Complaint. Because it did not address all

 questions in the court’s form Application to Proceed Without Prepayment of Fees,

 the Court ordered Plaintiff to complete and submit the form application, which is

 available on the court’s website, by May 21, 2020. ECF No. 6. The Court

 cautioned Plaintiff that his failure to submit the application or pay the filing fee by

 May 21, 2020 would result in the dismissal of this action. Id.

       On May 14, 2020, Plaintiff submitted a request for court forms, including

 the application. ECF No. 7. The clerk’s office mailed the requested forms to

 Plaintiff the same day. See id.

       On May 18, 2020, Plaintiff filed a document titled “IFP.” ECF No. 8. He

 requested leave to proceed in forma pauperis, but he handwrote the request instead

 of completing the form application, as ordered by the Court. Significantly, the IFP

 again failed to include all of the information on the court’s form application.

 Plaintiff also filed a Motion for Summary Judgment and Motion for Temporary

 Restraining Order Injunction. ECF No. 9. The Court denied the IFP request

 because it violated the Court’s prior order requiring Plaintiff to complete and

 submit the form application. ECF No. 10. The Court reasoned that Plaintiff lacked

 any justification for submitting his handwritten request in lieu of a completed form


                                            2
Case 1:20-cv-00206-JAO-KJM Document 20 Filed 06/01/20 Page 3 of 8           PageID #: 74




 because he requested and was sent the applicable form. See id. The Court

 reiterated that the May 21, 2020 deadline to submit a form application remained in

 effect. See id.

       On May 29, 2020, the Court issued an Order Dismissing Action due to

 Plaintiff’s failure to submit an IFP application or pay the filing fee by May 21,

 2020. Judgment entered the same day. After the entry of the Dismissal Order and

 Judgment, the Court received the present Motion to Reconsider Denial of IFP and

 an Application to Proceed IFP on a prisoner form. ECF Nos. 18–19.

                                    DISCUSSION

       Plaintiff seeks reconsideration because the clerk’s office allegedly refused to

 supply IFP forms and his IFP was timely filed. Local Rule 60.1 governs motions

 for reconsideration, which are disfavored, and provides three grounds for

 reconsideration of interlocutory orders:

              (a) Discovery of new material facts not previously available;

              (b) Intervening change in law; and/or

              (c) Manifest error of law or fact.

 Local Rule 60.1. Although the Motion pertains to an interlocutory order, the Court

 construes it as a request for relief pursuant to Federal Rule of Civil Procedure

 (“FRCP”) 60(b) because it was filed after the entry of judgment. See Webb v.

 Ducart, No. 17-CV-00330-HSG (PR), 2019 WL 1118120, at *1 (N.D. Cal. Mar.


                                            3
Case 1:20-cv-00206-JAO-KJM Document 20 Filed 06/01/20 Page 4 of 8          PageID #: 75




 11, 2019). FRCP 60(b) provides relief from final judgments, orders, or

 proceedings on the following grounds:

       (1) mistake, inadvertence, surprise, or excusable neglect;

       (2) newly discovered evidence that, with reasonable diligence, could
           not have been discovered in time to move for a new trial under
           Rule 59(b);

       (3) fraud (whether previously called intrinsic or extrinsic),
           misrepresentation, or misconduct by an opposing party;

       (4) the judgment is void;

       (5) the judgment has been satisfied, released, or discharged; it is based
           on an earlier judgment that has been reversed or vacated; or
           applying it prospectively is no longer equitable; or

       (6) any other reason that justifies relief.

 Fed. R. Civ. P. 60(b). Rule 60 reconsideration is generally appropriate in three

 instances: (1) when there has been an intervening change of controlling law; (2)

 new evidence has come to light; or (3) when necessary to correct a clear error or

 prevent manifest injustice. See Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255,

 1262 (9th Cir. 1993); Sierra Club, Haw. Chapter v. City & Cty. of Honolulu, 486

 F. Supp. 2d 1185, 1188 (D. Haw. 2007) (“The Ninth Circuit has recognized that

 Rule 60(b) may be used to reconsider legal issues and to reconsider the court’s

 own mistake or inadvertence.”).

       The Ninth Circuit requires that a successful motion for reconsideration

 accomplish two goals. “First, a motion for reconsideration must demonstrate some
                                            4
Case 1:20-cv-00206-JAO-KJM Document 20 Filed 06/01/20 Page 5 of 8            PageID #: 76




 reason why the Court should reconsider its prior decision. Second, the motion

 must set forth facts or law of a ‘strongly convincing’ nature to induce the court to

 reverse its prior decision.” Jacob v. United States, 128 F. Supp. 2d 638, 641 (D.

 Haw. 2000) (citing Decker Coal Co. v. Hartman, 706 F. Supp. 745, 750 (D. Mont.

 1988)) (citation omitted). Mere disagreement with a court’s analysis in a previous

 order is not a sufficient basis for reconsideration. See White v. Sabatino, 424 F.

 Supp. 2d 1271, 1274 (D. Haw. 2006) (citing Leong v. Hilton Hotels Corp., 689 F.

 Supp. 1572 (D. Haw. 1988)); Haw. Stevedores, Inc. v. HT & T Co., 363 F. Supp.

 2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is

 committed to the sound discretion of the court.” Navajo Nation v. Confederated

 Tribes and Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir.

 2003) (citing Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.

 2000)).

       Here, Plaintiff has not demonstrated that he is entitled to reconsideration, nor

 has he set forth facts or law of strongly convincing nature to compel reversal of the

 EO. The Court’s May 7, 2020 EO was clear – Plaintiff must complete and submit

 his IFP request, on the court’s form application, by May 21, 2020. ECF No. 6. By

 failing to utilize the form, Plaintiff did not answer questions that are necessary for

 the Court’s assessment of indigency. The Court informed Plaintiff that the form

 application can be found on the court’s website and provided the URL. See id.


                                            5
Case 1:20-cv-00206-JAO-KJM Document 20 Filed 06/01/20 Page 6 of 8            PageID #: 77




       In violation of the May 7, 2020 EO, Plaintiff filed another handwritten

 request to proceed IFP on May 18, 2020 that again failed to include responses to

 all questions in the form application. ECF No. 8. As a result, the Court denied the

 application and reminded him that the May 21, 2020 deadline to submit a

 completed form application remained in effect. ECF No. 10. The Court rightfully

 rejected the deficient and violative application and there is no basis—factual or

 legal—to reconsider its EO.

       Plaintiff’s mistaken belief that he provided the requisite information in a

 timely manner does not entitle him to relief. Plaintiff asks the Court to take

 judicial notice of Civil No. 20-00205 SOM-RT, Tanaka v. Kaaukai, to show that

 the plaintiff Kristy Tanaka “[d]id everything I did and had no [p]roblems.” ECF

 No. 18 at ¶ 9. Ms. Tanaka utilized the court’s form application in requesting leave

 to proceed IFP, as is standard practice by litigants, so she did precisely what

 Plaintiff refused to do here. Putting that aside, other judges’ decisions do not

 control this Court’s evaluation of cases and motions before it. Plaintiff has

 obtained IFP status in multiple cases within this district, including those before this

 Court, by submitting a conclusory handwritten statement that he has no assets or

 income. But given the frequency with which Plaintiff continues to initiate actions,

 he is admonished that he must comply with all rules and requirements. He should




                                            6
Case 1:20-cv-00206-JAO-KJM Document 20 Filed 06/01/20 Page 7 of 8            PageID #: 78




 not be treated preferentially nor exempted from the requirements with which all

 other litigants seeking IFP status are expected to comply.

       Plaintiff accuses the clerk’s office of refusing to send him forms. The Court

 questions the veracity of his accusation because the record reflects that forms were

 sent to him. See ECF No. 7. But even if this was true, it did not prevent Plaintiff

 from obtaining the form. As the Court pointed out in its May 7, 2020 EO, the

 relevant form is available on the court’s website.

       In accordance with the foregoing, Plaintiff has presented no basis for

 reconsideration. The Court therefore DENIES the Motion.

       Also pending is Plaintiff’s application to proceed IFP. ECF No. 19. In light

 of the dismissal of this action, entry of judgment, and denial of this Motion, it is

 moot. 1

                                    CONCLUSION

       For the reasons stated herein, the Court DENIES Plaintiff’s Motion to

 Reconsider Denial of IFP, ECF No. 18, and DEEMS MOOT Plaintiff’s

 Application to Proceed IFP. ECF No. 19.




 1
   Notably, this submission still fails to comply with the Court’s orders. It is on an
 IFP form application for prisoners (Plaintiff is no longer incarcerated). And as
 before, it does not respond to all inquiries.
                                            7
Case 1:20-cv-00206-JAO-KJM Document 20 Filed 06/01/20 Page 8 of 8      PageID #: 79




       IT IS SO ORDERED.

       DATED:      Honolulu, Hawai‘i, June 1, 2020.




 CV 20-00206 JAO-KJM; Grindling v. Kaaukai; ORDER DENYING MOTION TO RECONSIDER
 DENIAL OF IFP AND DEEMING MOOT APPLICATION TO PROCEED IN FORMA PAUPERIS




                                        8
